Per Curiam:

This suit was brought to restrain the Illinois Commerce Commission and the Attorney General of the State of Illinois from enforcing an order of the commission prescribing rates of fare upon the appellee’s railroads upon the ground that the order was confiscatory and in violation of the Fourteenth Amendment of the Constitution of the United States. The City of Chicago was permitted to intervene as defendant. The District Court, composed of three judges (U. S. C., Title 28, § 380), granted an interlocutory *578injunction, and on final hearing entered its decree, adjudging, upon findings, that the rates prescribed by the state commission were confiscatory and permanently restraining the enforcement of its order. The Illinois Commerce Commission and the Attorney General of the State have not appealed from the decree, which is thus a final adjudication of the invalidity of the rate order. The present appeal is taken by the City of Chicago.
Mr. Joseph F. Grossman, with whom Messrs. Wm. H. Sexton, Albert H. Veeder, Samuel A. Ettelson, and Edward C. Higgins were on the brief,.for appellant.
Messrs. Addison L. Gardner, Harry J. Dunbaugh, and Gilbert E. Porter were on the brief for appellee.' \
The Court is of the opinion that the City of. Chicago has no separate standing which entitles it to appeal from the decree, and its appeal is dismissed. Pawhuska v. Pawhuska Oil & Gas Co., 250 U. S. 394; Chicago v. Dempcy, 250 U. S. 651; Denney v. Pacific Telephone & Telegraph Co., 276 U. S. 97, 102; Railroad Commission of California v. Los Angeles Ry. Corp., 280 U. S. 145, 156; Public Utilities Commission v. Quincy, 290 Ill. 360, 369, 370; 125 N. E. 374; Chicago Railways Co. v.. Chicago, 292 Ill. 190 , 195; 126 N. E. 585; 257 U. S. 617; Hoyne v. Chicago & Oak Park Elevated Ry. Co., 294 Ill. 413, 420-422; 128 N. E. 587. See also New York City v. New York Telephone Co., 261 U. S. 312, 316.